 

Exhibit 10.5

 

VOTING AND SUPPORT AGREEMENT

 

This VOTING AND SUPPORT AGREEMENT (this “Agreement”) is entered into as of
August 31, 2020, by and among Landsea Holdings Corporation, a Delaware
corporation (the “Seller”), Level Field Capital, LLC, a Delaware limited
liability company (“Sponsor”), and the stockholders set forth on Schedule I
hereto (such individuals together with Sponsor, each in their capacity as
stockholders of LF Capital Acquisition Corp., a “Stockholder”, and collectively,
the “Stockholders”). The Seller, Sponsor, and the Stockholders are sometimes
referred to herein, individually, as a “Party” and collectively as the
“Parties”.

 

WITNESSETH:

 

WHEREAS, as of the date hereof, each of the Stockholders “beneficially owns” (as
such term is defined in Rule 13d-3 promulgated under the Exchange Act) and is
entitled to dispose of (or to direct the disposition of) and to vote (or to
direct the voting of) the number of shares of Parent Class A Stock, par value
$0.0001 per share (“Class A Stock”) and Parent Class B Stock, par value $0.0001
per share (“Class B Stock”, together with Class A Stock, the “Common Stock”), of
LF Capital Acquisition Corp., a Delaware corporation (“Parent”), set forth
opposite such Stockholder’s name on Schedule I hereto (such shares of Common
Stock, together with any other shares of Common Stock the voting power over
which is acquired by Stockholder during the period from and including the date
hereof through and including the date on which this Agreement is terminated in
accordance with its terms (such period, the “Voting Period”), including any and
all warrants of Parent beneficially owned by such Stockholder (including, the
private placement warrants issued simultaneously with Parent’s initial public
offering of public warrants) (collectively, the “Warrants”) and any and all
Common Stock acquired by such Stockholder during the Voting Period pursuant to
the exercise, exchange or conversion of, or other transaction involving the
Warrants (the “Warrant Shares”, and collectively with the Warrants and the
Common Stock, the “Subject Securities”);

 

WHEREAS, Landsea Homes Incorporated, a Delaware corporation (the “Company”),
Parent, LFCA Merger Sub, Inc., a Delaware corporation and a direct, wholly-owned
subsidiary of Parent (“Merger Sub”) and Seller propose to enter into an
agreement and plan of merger, dated as of the date hereof (as the same may be
amended from time to time, the “Merger Agreement”), pursuant to which, upon the
terms and subject to the conditions set forth therein, Merger Sub will merge
with and into the Company, with the Company surviving as a wholly-owned
subsidiary of Parent, and in exchange therefor, Parent shall make a cash payment
to Seller and issue to Seller a certain number of shares of Parent Class A Stock
(such transaction, together with the other transactions contemplated by the
Merger Agreement, the “Transactions”); and

 

WHEREAS, as a condition to the willingness of the Seller to enter into the
Merger Agreement, and as an inducement and in consideration therefor, the
Stockholders are executing this Agreement.

 

   

 

  

NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained herein, the
Parties hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1 Capitalized Terms. For purposes of this Agreement, capitalized terms
used and not defined herein shall have the respective meanings ascribed to them
in the Merger Agreement.

 

ARTICLE II

VOTING AGREEMENT

 

Section 2.1 Agreement to Vote the Subject Securities. Each Stockholder hereby
unconditionally and irrevocably agrees that, during the Voting Period, at any
duly called meeting of the stockholders of Parent (or any adjournment or
postponement thereof), and in any action by written consent of the stockholders
of Parent requested by Parent’s board of directors or undertaken as contemplated
by the Transactions, such Stockholder shall, if a meeting is held, appear at the
meeting, in person or by proxy, or otherwise cause its Subject Securities to be
counted as present thereat for purposes of establishing a quorum, and it shall
vote or consent (or cause to be voted or consented), in person or by proxy, all
of its Subject Securities (a) in favor of the adoption of the Merger Agreement
and approval of the Transactions (and any actions required in furtherance
thereof), (b) against any action, proposal, transaction or agreement that would
result in a breach in any respect of any representation, warranty, covenant,
obligation or agreement of Parent or Merger Sub contained in the Merger
Agreement, (c) in favor of the proposals set forth in the proxy statement, to be
filed by Parent with the Securities and Exchange Commission (the “SEC”) relating
to the Transactions (the “Preliminary Proxy”), and (d) except as set forth in
the Preliminary Proxy, against the following actions or proposals (other than
the Transactions): (i) any acquisition transaction or any other proposal in
opposition to approval of the Merger Agreement or in competition with or
materially inconsistent with the Merger Agreement; and (ii) (A) any material
change in the present capitalization of Parent or any amendment of the
certificate of incorporation or bylaws of Parent, except to the extent expressly
contemplated by the Merger Agreement or the Preliminary Proxy; (B) any change in
Parent’s corporate structure or business; or (C) any other action or proposal
involving Parent or any of its subsidiaries that is intended, or would
reasonably be expected, to prevent, impede, interfere with, delay, postpone or
adversely affect in any material respect the Transactions or would reasonably be
expected to result in any of the conditions to Parent’s obligations under the
Merger Agreement not being fulfilled. With the exception of the Warrant
Amendment, each of the Stockholders agrees not to, and shall cause its
Affiliates not to, enter into any agreement, commitment or arrangement with any
person the effect of which would be inconsistent with or violative of the
provisions and agreements contained in this Article II.

 

Section 2.2 No Obligation as Director or Officer. Nothing in this Agreement
shall be construed to impose any obligation or limitation on votes or actions
taken by any director, officer, employee, agent or other representative
(collectively, “Representatives”) of any Stockholder or by any Stockholder that
is a natural person, in each case, in his or her capacity as a director or
officer of Parent.

 

 2 

 

  

ARTICLE III

COVENANTS

 

Section 3.1 Generally.

 

(a) Each of the Stockholders agrees that during the Voting Period, except as
contemplated by the Merger Agreement and the Transactions thereunder, it shall
not, and shall cause its Affiliates not to, without both the Seller’s and
Parent’s prior written consent (i) offer for sale, sell (including short sales),
transfer, tender, pledge, encumber, assign or otherwise dispose of (including by
gift) (collectively, a “Transfer”), or enter into any contract, option,
derivative, hedging or other agreement or arrangement or understanding
(including any profit-sharing arrangement) with respect to, or consent to, a
Transfer of, any or all of the Subject Securities; (ii) grant any proxies or
powers of attorney with respect to any or all of the Subject Securities; (iii)
permit to exist any lien with respect to any or all of the Subject Securities;
or (iv) take any action that would have the effect of preventing, impeding,
interfering with or adversely affecting Stockholder’s ability to perform its
obligations under this Agreement; provided, however, that nothing in this
Section 3.1 shall prevent a Transfer to an Affiliate of such Stockholder
provided that such transferee (i) agrees to be bound by the terms and conditions
of this Agreement as a Stockholder and (ii) executes a joinder to this Agreement
in a form reasonably acceptable to the Company; provided, further, certain of
the Stockholders may enter into and perform the transactions contemplated by the
Founders’ Surrender Agreement (as defined in the Merger Agreement).

 

(b) In the event of a stock dividend or distribution, or any change in the
Subject Securities by reason of any stock dividend or distribution, split-up,
recapitalization, combination, conversion, exchange of shares or the like, the
term “Subject Securities” shall be deemed to refer to and include the Subject
Securities as well as all such stock dividends and distributions and any
securities into which or for which any or all of the Subject Securities may be
changed or exchanged or which are received in such transaction. Each of the
Stockholders agrees, while this Agreement is in effect, to notify the Seller
promptly in writing (including by e-mail) of the number of any additional shares
of Common Stock acquired by each Stockholder, if any, after the date hereof.

 

(c) Each of the Stockholders agrees, while this Agreement is in effect, not to
take or agree or commit to take any action that would make any representation
and warranty of such Stockholder contained in this Agreement inaccurate in any
material respect. Each of the Stockholders further agrees that it shall use its
reasonable best efforts to cooperate with the Seller to effect the transactions
contemplated hereby and the Transactions.

 

 3 

 

  

Section 3.2 Standstill Obligations of the Stockholders. Each of the Stockholders
covenants and agrees with the Seller that, during the Voting Period:

 

(b) None of the Stockholders shall, nor shall any Stockholder act in concert
with any person to make, or in any manner participate in, directly or
indirectly, a “solicitation” of “proxies” or consents (as such terms are used in
the rules of the SEC) or powers of attorney or similar rights to vote, or seek
to advise or influence any person with respect to the voting of, any shares of
Common Stock in connection with any vote or other action with respect to a
business combination transaction, other than to recommend that stockholders of
Parent vote in favor of adoption of the Merger Agreement and in favor of
adoption of the proposals set forth in the Preliminary Proxy and any other
proposal the approval of which is a condition to the obligations of the Seller
under Section 8.1 of the Merger Agreement (and any actions required in
furtherance thereof and otherwise as expressly provided by Article II of this
Agreement).

 

(c) None of the Stockholders shall, nor shall any Stockholder act in concert
with any person to, deposit any of the Subject Securities in a voting trust or
subject any of the Subject Securities to any arrangement or agreement with any
person with respect to the voting of the Subject Securities, except as provided
by Article II of this Agreement.

 

Section 3.3 Stop Transfers. Each of the Stockholders agrees with, and covenants
to, the Seller that such Stockholder shall not request that Parent register the
transfer (book-entry or otherwise) of any certificate or uncertificated interest
representing any Subject Securities during the term of this Agreement without
the prior written consent of the Seller other than pursuant to a transfer
permitted by Section 3.1(a) of this Agreement.

 

Section 3.4 Consent to Disclosure. Each Stockholder hereby consents to the
publication and disclosure in the Preliminary Proxy (and, as and to the extent
otherwise required by the federal securities laws or the SEC or any other
securities authorities, any other documents or communications provided by
Parent, Seller or the Company to any Governmental Entity or to the Stockholders)
of such Stockholder’s identity and beneficial ownership of Parent Class A Stock
and the Parent Class B Stock and the nature of such Stockholder’s commitments,
arrangements and understandings under and relating to this Agreement and, if
deemed appropriate by Parent, Seller or the Company, a copy of this Agreement.
Each Stockholder will promptly provide any information reasonably requested by
Parent, Seller or the Company for any regulatory application or filing made or
approval sought in connection with the Transactions (including filings with the
SEC).

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDERS

 

Each of the Stockholders hereby represents and warrants, severally but not
jointly, to the Seller as follows:

 

Section 4.1 Binding Agreement. Such Stockholder, with respect to itself, (a) if
a natural person, is of legal age to execute this Agreement and is legally
competent to do so and (b) if not a natural person, (i) is a corporation,
limited liability company or partnership duly organized or formed, as
applicable, and validly existing under the laws of the jurisdiction of its
organization and (ii) has all necessary power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
If the Stockholder is not a natural person, the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby by such
Stockholder has been duly authorized by all necessary corporate, limited
liability or partnership action on the part of such Stockholder, as applicable.
This Agreement, assuming due authorization, execution and delivery hereof by the
Seller, constitutes a legal, valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms (except as
such enforceability may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar laws of general
applicability relating to or affecting creditor’s rights, and to general
equitable principles).

 

 4 

 

  

Section 4.2 Ownership of Shares. Schedule I sets forth opposite such
Stockholder’s name the number of all of the shares of Common Stock and the
number of all of the Warrants over which such Stockholder has beneficial
ownership as of the date hereof. As of the date hereof, such Stockholder is the
lawful owner of the shares of Common Stock and Warrants denoted as being owned
by such Stockholder on Schedule I and has the sole power to vote or cause to be
voted such shares of Common Stock and, assuming the exercise of the Warrants,
the shares of Common Stock underlying such Warrants. Such Stockholder has good
and valid title to the Common Stock and Warrants denoted as being owned by such
Stockholder on Schedule I, free and clear of any and all pledges, mortgages,
encumbrances, charges, proxies, voting agreements, liens, adverse claims,
options, security interests and demands of any nature or kind whatsoever, other
than those created or permitted by this Agreement, those imposed by applicable
law, including federal and state securities laws, or except as set forth in the
Warrant Agreement, by and between the Company and Continental Stock Transfer &
Trust Company or the Securities Subscription Agreement by and among the Company,
Level Field Capital, LLC and the stockholders party thereto. There are no claims
for finder’s fees or brokerage commission or other like payments in connection
with this Agreement or the transactions contemplated hereby payable by such
Stockholder pursuant to arrangements made by such Stockholder. Except for the
shares of Common Stock and Warrants denoted on Schedule I, as of the date of
this Agreement, such Stockholder is not a beneficial owner or record holder of
any (i) equity securities of Parent, (ii) securities of Parent having the right
to vote on any matters on which the holders of equity securities of Parent may
vote or which are convertible into or exchangeable for, at any time, equity
securities of Parent, or (iii) options or other rights to acquire from Parent
any equity securities or securities convertible into or exchangeable for equity
securities of Parent.

 

Section 4.3 No Conflicts.

 

(a) Except for any filings that may be required by applicable federal securities
or antitrust laws, no filing with, or notification to, any Governmental Entity,
and no consent, approval, authorization or permit of any other person is
necessary for the execution of this Agreement by such Stockholder and the
consummation by such Stockholder of the transactions contemplated hereby.

 

(b) None of the execution and delivery of this Agreement by such Stockholder,
the consummation by such Stockholder of the transactions contemplated hereby or
compliance by such Stockholder with any of the provisions hereof shall (i)
conflict with or result in any breach of the organizational documents of such
Stockholder, as applicable, (ii) result in, or give rise to, a violation or
breach of or a default under any of the terms of any material contract,
understanding, agreement or other instrument or obligation to which such
Stockholder is a party or by which such Stockholder or any of such Stockholder’s
Subject Shares or assets may be bound, or (iii) violate any applicable order,
writ, injunction, decree, law, statute, rule or regulation of any Governmental
Entity, except for any of the foregoing in clauses (i) through (iii) as would
not reasonably be expected to impair such Stockholder’s ability to perform its
obligations under this Agreement in any material respect.

 

 5 

 

  

Section 4.4 Reliance by the Seller. Such Stockholder understands and
acknowledges that the Seller is entering into the Merger Agreement in reliance
upon the execution and delivery of this Agreement by the Stockholders.

 

Section 4.5 No Inconsistent Agreements. Such Stockholder hereby covenants and
agrees that, except for this Agreement, such Stockholder (a) has not entered
into, nor will enter into at any time while this Agreement remains in effect,
any voting agreement, arrangements or voting trust with respect to such
Stockholder’s Subject Shares inconsistent with such Stockholder’s obligations
pursuant to this Agreement, (b) has not granted, nor will grant at any time
while this Agreement remains in effect, a proxy, a consent or power of attorney
with respect to such Stockholder’s Subject Shares and (c) has not entered into
any agreement or knowingly taken any action (nor will enter into any agreement
or knowingly take any action) that would make any representation or warranty of
such Stockholder contained herein untrue or incorrect in any material respect or
have the effect of preventing such Stockholder from performing any of its
material obligations under this Agreement.

 

Section 4.6. Stockholder Has Adequate Information. Such Stockholder is (i) a
sophisticated stockholder, (ii) has adequate information concerning the business
and financial condition of the Parent, Seller and the Company to make an
informed decision regarding the Transactions contemplated by the Merger
Agreement, (iii) has had both the opportunity to ask questions and receive
answers from the officers and directors of the Parent, Seller and the Company
concerning the business and operations of the Parent, Seller and the Company and
to obtain any additional information regarding the Parent, Seller and the
Company and their businesses and operations, to the extent they possess such
information or can acquire it without unreasonable effort or expense, necessary
to verify the accuracy of such information and (iv) has independently and
without reliance upon the Parent, Seller or the Company and based on such
information as the Stockholder has deemed appropriate, made its own analysis and
decision to enter into this Agreement. The Stockholder acknowledges that the
Seller has not made and does not make any representation or warranty, whether
express or implied, of any kind or character except as expressly set forth in
this Agreement, except as contemplated by the Merger Agreement and the
Transactions thereunder. The Stockholder acknowledges that the agreements
contained herein with respect to the Subject Shares held by such Stockholder are
irrevocable.

 

 6 

 

  

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

The Seller hereby represents and warrants to the Stockholders as follows:

 

Section 5.1 Binding Agreement. The Seller is a corporation, duly organized and
validly existing under the laws of the State of Delaware. The Seller has all
necessary corporate power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated hereby. The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby by the Seller have been duly authorized by all necessary corporate
actions on the part of the Seller. This Agreement, assuming due authorization,
execution and delivery hereof by the Stockholders, constitutes a legal, valid
and binding obligation of the Seller enforceable against the Seller in
accordance with its terms (except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar laws of general applicability relating to or affecting creditor’s
rights, and to general equitable principles).

 

Section 5.2 No Conflicts.

 

(a) Except for any filings that may be required by applicable federal securities
or antitrust laws, no filing with, or notification to, any Governmental Entity,
and no consent, approval, authorization or permit of any other person is
necessary for the execution of this Agreement by the Seller and the consummation
by the Seller of the transactions contemplated hereby.

 

(b) None of the execution and delivery of this Agreement by the Seller, the
consummation by the Seller of the transactions contemplated hereby or compliance
by the Seller with any of the provisions hereof shall (i) conflict with or
result in any breach of the organizational documents of the Seller, (ii) result
in, or give rise to, a violation or breach of, termination of or a default under
any of the terms of any material contract, understanding, agreement or other
instrument or obligation to which the Seller is a party or by which the Seller
or any of its assets may be bound, or (iii) violate any applicable order, writ,
injunction, decree, law, statute, rule or regulation of any Governmental Entity,
except for any of the foregoing as would not reasonably be expected to impair
the Seller’s ability to perform its obligations under this Agreement in any
material respect.

 

ARTICLE VI

TERMINATION

 

Section 6.1 Termination. This Agreement shall automatically terminate, without
any further action by the Seller or the Stockholders, and none of the Seller or
the Stockholders shall have any rights or obligations hereunder and this
Agreement shall become null and void and have no effect upon the earliest to
occur of (a) as to each Stockholder, the mutual written consent of the Seller
and such Stockholder, (b) the Closing Date (following the performance of the
obligations of the Parties required to be performed on the Closing Date) and (c)
the date of termination of the Merger Agreement in accordance with its terms.
The termination of this Agreement shall not prevent any Party hereunder from
seeking any remedies (at law or in equity) against another Party hereto or
relieve such Party from liability for such Party’s breach of any terms of this
Agreement or for common law fraud, intentional misrepresentation and willful
misconduct in connection thereof. Notwithstanding anything to the contrary
herein, the provisions of Article VII shall survive the termination of this
Agreement.

 

 7 

 

  

ARTICLE VII

MISCELLANEOUS

 

Section 7.1 Further Assurances. From time to time, at the other Party’s request
and without further consideration, each Party shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary or desirable to consummate the transactions contemplated by this
Agreement.

 

Section 7.2 Fees and Expenses. Each of the Parties shall be responsible for its
own fees and expenses (including, without limitation, the fees and expenses of
investment bankers, accountants and counsel) in connection with the entering
into of this Agreement and the consummation of the transactions contemplated
hereby.

 

Section 7.3 No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in the Seller any direct or indirect ownership or incidence of
ownership of or with respect to any Subject Shares.

 

Section 7.4 Amendments, Waivers, etc. This Agreement may not be amended,
changed, supplemented, waived or otherwise modified, except upon the execution
and delivery of a written agreement executed by each of the Parties hereto,
provided, this Agreement may be terminated with respect to an individual
Stockholder as set forth in Section 6.1(a). The failure of any Party hereto to
exercise any right, power or remedy provided under this Agreement or otherwise
available in respect hereof at law or in equity, or to insist upon compliance by
any other Party hereto with its obligations hereunder, and any custom or
practice of the Parties at variance with the terms hereof shall not constitute a
waiver by such Party of its right to exercise any such or other right, power or
remedy or to demand such compliance.

 

Section 7.5 Notices. All notices, requests, claims, demands and other
communications, including service of process, required or permitted, hereunder
shall be in writing and shall be given (and shall be deemed to have been duly
given upon receipt) by delivery in person, by facsimile or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice):

 

(a)          If to the Seller:

 

Landsea Holdings Corporation
660 Newport Center Drive, Suite 300
Newport Beach, CA 92660
Attention: Franco Tenerelli
Email: ftenerelli@landsea.us

 

with a copy (which shall not constitute notice) to:

 

Gibson, Dunn & Crutcher LLP

200 Park Ave,

New York, NY 10166

Attention: Dennis Friedman; Michael Flynn; Evan D’Amico

Email: dfriedman@gibsondunn.com; mflynn@gibsondunn.com; edamico@gibsondunn.com

 

 8 

 

  

(b)          If to the Stockholders:

 

James Erwin

20 Glenmeadow Court

Dallas, TX 75225

 

Karen Wendel

300 Beale Street, #606

San Francisco, CA 94105

 

Gregory Wilson

960 Carya Court

Great Falls, VA 22066

 

Section 7.6 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

Section 7.7 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.

 

Section 7.8 Entire Agreement; Assignment. This Agreement (together with the
Merger Agreement, to the extent referred to herein, and the schedule hereto)
constitutes the entire agreement among the Parties with respect to the subject
matter hereof and supersedes all prior agreements and undertakings, both written
and oral, among the Parties, or any of them, with respect to the subject matter
hereof. Except for transfers permitted by Section 3.1, this Agreement shall not
be assigned by operation of law or otherwise without the prior written consent
of the other Party.

 

Section 7.9 Certificates. Promptly following the date of this Agreement, each
Stockholder shall advise Parent’s transfer agent in writing that such
Stockholder’s Subject Shares are subject to the restrictions set forth herein
and, in connection therewith, provide Parent’s transfer agent in writing with
such information as is reasonable to ensure compliance with such restrictions.

 

 9 

 

  

Section 7.10 Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each Party hereto, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other person any
rights, benefits or remedies of any nature whatsoever under or by reason of this
Agreement.

 

Section 7.11 Interpretation. When reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein,” “hereby” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement and references to a
person are also to its permitted successors and assignees. The word “or” shall
not be exclusive. Whenever used in this Agreement, any noun or pronoun shall be
deemed to include the plural as well as the singular and to cover all genders.
This Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the Party drafting or causing
any instrument to be drafted.

 

Section 7.12 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware.

 

Section 7.13 Specific Performance; Jurisdiction. The Parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the Parties shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in the Court of
Chancery of the State of Delaware (or, if the Court of Chancery of the State of
Delaware lacks jurisdiction, then in the applicable Delaware state court) or, if
under applicable law exclusive jurisdiction over such matter is vested in the
federal courts, any court of the United States located in the State of Delaware
(or any court in which appeal from such courts may be taken), this being in
addition to any other remedy to which such Party is entitled at law or in
equity. In addition, each of the Parties hereto (a) consents to submit itself to
the personal jurisdiction of the Court of Chancery of the State of Delaware or
any court of the United States located in the State of Delaware (or any court in
which appeal from such courts may be taken) in the event any dispute arises out
of this Agreement or any of the transactions contemplated by this Agreement, (b)
agrees that it will not attempt to deny or defeat such personal jurisdiction by
motion or other request for leave from any such court, (c) agrees that it will
not bring any action relating to this Agreement or any of the transactions
contemplated by this Agreement in any court other than the Court of Chancery of
the State of Delaware or, if under applicable law exclusive jurisdiction over
such matter is vested in the federal courts, any court of the United States
located in the State of Delaware (or any court in which appeal from such courts
may be taken) and (d) consents to service being made through the notice
procedures set forth in Section 7.5. Each of the Stockholders and the Seller
hereby agrees that service of any process, summons, notice or document by U.S.
registered mail to the respective addresses set forth in Section 7.5 shall be
effective service of process for any proceeding in connection with this
Agreement or the transactions contemplated hereby.

 

 10 

 

  

Section 7.14 Counterparts. This Agreement may be executed in counterparts
(including by facsimile or pdf or other electronic document transmission), each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

 

Section 7.14 Waiver of Jury Trial. EACH OF THE PARTIES HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 7.15 No Partnership, Agency or Joint Venture. This Agreement is intended
to create a contractual relationship between the Stockholders, on the one hand,
and the Seller, on the other hand, and is not intended to create, and does not
create, any agency, partnership, joint venture or any like relationship between
or among the parties hereto. Without limiting the generality of the foregoing
sentence, each of the Stockholders (a) is entering into this Agreement solely on
its own behalf and shall not have any obligation to perform on behalf of any
other holder of Common Stock or any liability (regardless of the legal theory
advanced) for any breach of this Agreement by any other holder of Common Stock
and (b) by entering into this Agreement does not intend to form a “group” for
purposes of Rule 13d-5(b)(1) of the Exchange Act or any other similar provision
of applicable law. Each of the Stockholders has acted independently regarding
its decision to enter into this Agreement and regarding its investment in
Parent.

 

[Signatures on the following pages]

 

 11 

 

  

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

  PARENT:       LF CAPITAL ACQUISITION CORP.           By: /s/ Scott Reed



  Name: Scott Reed   Title: President and Chief Executive Officer

  

[Signatures continue on the following pages]

 

   

 

 

  SELLER:         LANDSEA HOLDINGS CORPORATION         By:

/s/ John Ho              



  Name:

John Ho

  Title:

CEO

 

[Signatures continue on the following page]

 

   

 

 

  SPONSOR:       LEVEL FIELD CAPITAL, LLC         By: /s/ Elias Farhat



  Name: Elias Farhat   Title: Member

 

  STOCKHOLDERS:       james erwin         By: /s/ James Erwin   Name: James
Erwin         karen wendel         By: /s/ Karen Wendel   Name: Karen Wendel    
    Gregory wilson         By: /s/ Gregory Wilson   Name: Gregory Wilson

 

   

 

 

SCHEDULE I

 

Beneficial Ownership of Securities

 

Stockholder  Class A Common Stock   Class B Common Stock   Public Warrants  
Private Placement
Warrants  Level Field Capital, LLC   0    3,578,250    0    7,259,600  James
Erwin   0    20,000    0    0  Karen Wendel   0    20,000    0    0  Gregory
Wilson   0    20,000    0    0 

  

   

 